DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2021 has been entered.
 
Response to Amendment

This office action is in response to amendment/reconsideration filed on 11/21/2021, the amendment/reconsideration has been considered. Claims 1, 2, 6 and 10-13 have been amended, additionally claim 3 has been canceled. Claims 1-2, and 4-13 are pending for examination as cited below.	

Response to Arguments
Applicant's arguments filed on 03/18/2021 have been fully considered but they are moot in view of the new grounds of rejection necessitated by claim amendments. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luby et al. (WO 2011/038013 A2), hereinafter “Luby” in view of Joshi et al. (Pub. No.: US 2015/0146611 A1), hereinafter “Josh” and further in view of Nittle et al. (Pub. No.: US 2012/0005368 A1), hereinafter “Nit”.

As to claim 1. Luby discloses, a method of streaming data (Luby, [0015]), the method comprising: 
receiving data segments containing audio and/or video content over a network (Luby, fig.2, element-114); 
storing the data segments in a buffer (Luby, fig.2, element-126); 
determining that the network has capacity to provide the content in the data segments at a higher quality than is currently stored in the buffer prior to playout of the data segments (Luby, [0437], buffer monitor 126 allows for a faster increase in quality at the start of the presentation compared to a method that considers only B(current). Without considering B(ratio), a large amount of buffered data may be accumulated before the system is able to select blocks with a higher media data rate and hence a higher quality.).
Luby however is silent on disclosing explicitly, determining that the data segment in the buffer comprise the end of an audio and/or video stream; and

Josh however discloses a similar concept, determining that the data segment in the buffer comprise the end of an audio and/or video stream (Josh, [0049], communication app(s) 508 can assign a high priority 602 to streaming video data when the buffer is empty or nearly empty, yet assign a low priority 602 when the buffer is full or nearly full.); and
In response to determining that the data segment in the buffer comprise the end of an audio and/or video stream (Josh, [0049], communication app(s) 508 can assign a high priority 602 to streaming video data when the buffer is empty or nearly empty, yet assign a low priority 602 when the buffer is full or nearly full.).
Therefore, before the effective filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Josh” into those of “Luby” in order to provide a solution to a severe pressure on cellular providers to better manage their finite spectrum. Proposed solutions such as congestion-pricing exist, but they degrade users' ability to use the network when they want. The disclosed subject matter proposes a fundamentally different approach. For example, rather than reducing the aggregate busy hour traffic, peaks that cause congestion (potentially very short-term peaks expressed in seconds) can be smoothed.
Luby and Josh however are silent on disclosing explicitly, requesting a higher quality version of the content of one or more data segments in the buffer that have the latest relative playout time in preference to requesting a higher quality version of the content of data segments that have earlier relative playout times.

Therefore, before the effective filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Nit” into those of “Luby and Josh” in order to provide a system for dynamically facilitating access to higher quality content in the event transport of the higher quality content requires a greater allocation of network resources when compared to transport of the same content at a lower quality.

As to claim 2. The combined system of Luby, Josh and Nit discloses the invention as in parent claim above including,  determining that a user has paused playout of the data segments stored in the buffer, wherein the determining that the network has capacity and the requesting data segments having a higher quality version are performed in response to determining that the user has paused playout of the data segments stored in the buffer (Luby, [0110], The receiver may have controls such as “pause”, “fast forward”, “reverse”, etc. that may result in the block being consumed by playout at a different rate, but if the receiver can obtain and decode each consecutive sequence of blocks in an aggregate time equal to or less than their aggregate playout 

As to claim 4. The combined system of Luby, Josh and Nit discloses the invention as in parent claim above including, forming a plurality of groups by grouping together data segments in the buffer into groups of a maximum size, such that each data segment in a group has a playout time that is immediately adjacent to the playout time of at least one other data segment in a group; wherein said requesting comprises requesting a higher quality version of the group of data segments having the latest relative playout times (Luby, [0149], The indexing can be simple, wherein the time and byte ranges of each block are absolute relative to the start of the file, or they can be hierarchical, wherein some blocks are grouped into parent blocks (and those into grandparent blocks, etc.) and the time and byte range for a given block is expressed relative to the time and/or byte range of the block’s parent block.).

As to claim 5. The combined system of Luby, Josh and Nit discloses the invention as in parent claim above including, receiving a higher quality version of a portion of the content in the buffer (Luby, [0194], Allowing the video encoding system to choose the seek points results in improved video compression and thus a higher quality of video media can be provided using a given available bandwidth); 
determining that playout of said portion of the content will occur at a playout time that is prior to the higher quality version of said portion of the content being completely received (Luby, [0407], In the case that the available bandwidth changes such that the data for a higher layer cannot be received before the playout time of the block then the 
causing the lower quality version of said content to be played out at said playout time (Luby, [0407], Thresholds for buffer occupancy may be defined in terms of bytes of data, playout duration of the data contained in the buffer, number of blocks or any other
suitable measure.).

As to claim 6. An apparatus for streaming data (Luby, [0015]), the apparatus being constructed and arranged to: 
request data segments containing audio and/or video content over a network (Luby, fig.2, element-114); 
store the data segments in a buffer (Luby, fig.2, element-126); 
determine that the network has capacity to provide the content in the data segments at a higher quality than is currently stored in the buffer prior to playout of the data segments (Luby, [0437], buffer monitor 126 allows for a faster increase in quality at the start of the presentation compared to a method that considers only B(current). Without considering B(ratio), a large amount of buffered data may be accumulated before the system is able to select blocks with a higher media data rate and hence a higher quality.).
Luby however is silent on disclosing explicitly, determining that the data segment in the buffer comprise the end of an audio and/or video stream; and
In response to determining that the data segment in the buffer comprise the end of an audio and/or video stream.

In response to determining that the data segment in the buffer comprise the end of an audio and/or video stream (Josh, [0049], communication app(s) 508 can assign a high priority 602 to streaming video data when the buffer is empty or nearly empty, yet assign a low priority 602 when the buffer is full or nearly full.).
Therefore, before the effective filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Josh” into those of “Luby” in order to provide a solution to a severe pressure on cellular providers to better manage their finite spectrum. Proposed solutions such as congestion-pricing exist, but they degrade users' ability to use the network when they want. The disclosed subject matter proposes a fundamentally different approach. For example, rather than reducing the aggregate busy hour traffic, peaks that cause congestion (potentially very short-term peaks expressed in seconds) can be smoothed.
Luby and Josh are silent on disclosing explicitly, requesting a higher quality version of the content of one or more data segments currently stored in the buffer that have the latest relative playout time in preference to requesting a higher quality version of the content of data segments that have earlier relative playout times.
Nit discloses a similar concept in the same field of endeavor, requesting a higher quality version of the content of one or more data segments in the buffer that have the 
Therefore, before the effective filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Nit” into those of “Luby and Josh” in order to provide a system for dynamically facilitating access to higher quality content in the event transport of the higher quality content requires a greater allocation of network resources when compared to transport of the same content at a lower quality.

As to claim 7. The combined system of Luby, Josh and Nit discloses the invention as in parent claim above including, determine that the network has capacity in response to receiving an indication that a user has paused playout of the data segments (Luby, [0110], The receiver may have controls such as “pause”, “fast forward”, “reverse”, etc. that may result in the block being consumed by playout at a different rate, but if the receiver can obtain and decode each consecutive sequence of blocks in an aggregate time equal to or less than their aggregate playout time excluding the last block in the sequence then the receiver can present the media to the user without stalling.).

As to claim 8. The combined system of Luby, Josh and Nit discloses the invention as in parent claim above including, receive a user input indicating that the higher quality version of one or more data segments should be requested for the data segments having the latest relative playout time should be requested in preference to requesting higher quality versions of data segments that have earlier relative playout times (Luby, [0062], the streaming system can provide uninterrupted playback (or more generally, uninterrupted “consumption”) at a receiving end and can begin playing a stream or a collection of streams shortly after a user has requested the stream or streams. For efficiency reasons, it is also desirable that each stream be halted once the user indicates that the stream is no longer needed, such as when the user is switching from one stream to another stream or it obeys the presentation of a stream, e.g., the “subtitle” stream.); and 
store the user input (Luby, [0062], , a goal of a streaming system is to move media from its storage location (or the location where it is being generated) to a location where it is being consumed, i.e., presented to a user or otherwise “used up” by a human or electronic consumer).

As to claim 9. The combined system of Luby, Josh and Nit discloses the invention as in parent claim above including, request a higher quality version of content comprised in a first data segment in the buffer (Luby, [0194], Allowing the video encoding system to choose the seek points results in improved video compression and thus a higher quality of video media can be provided using a given available bandwidth); 
determine that playout of the content of said first data segment will occur at a playout time that is prior to the higher quality version being completely received (Luby, 
cause the lower quality version of said content to be played out at said playout time (Luby, [0407], Thresholds for buffer occupancy may be defined in terms of bytes of data, playout duration of the data contained in the buffer, number of blocks or any other suitable measure.).

As to claim 10. The combined system of Luby, Josh and Nit discloses the invention as in parent claim above including, a method of streaming data (Luby, [0015]), the method comprising: 
transmitting data segments containing audio and/or video data content over a network (Luby, fig.2, element-114);
 comprise the end of an audio and/or video stream currently stored in a buffer of the client device (Josh, [0049], communication app(s) 508 can assign a high priority 602 to streaming video data when the buffer is empty or nearly empty, yet assign a low priority 602 when the buffer is full or nearly full.), 
receiving from a client device a request to transmit a higher quality version of the content of one or more data segments that have the latest relative playout time of the transmitted content in preference to transmitting a higher quality version of the content of data segments that have earlier relative playout times (Nit, [0030], While waiting in the buffer to be decoded and streamed to the display device, the invention selectively requests for retransmission a higher quality version of an already-received lower quality 
transmitting the higher quality version of the content of the one or more data segments having the latest relative playout time (Luby, [0407], Thresholds for buffer occupancy may be defined in terms of bytes of data, playout duration of the data contained in the buffer, number of blocks or any other suitable measure.).

As to claim 11, is rejected for same rationale as applied to claim 10 above.

As to claim 12, is rejected for same rationale as applied to claim 1 above.

As to claim 13, is rejected for same rationale as applied to claim 10 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu et al. (US 20150128170 A1) discloses, the method dynamically disables a multiple bitrate algorithm based upon the first information such that a new bitrate version of the media program cannot be requested by the multiple bitrate algorithm for the media player. Second information is determined from the component of the computing device to determine when the available bandwidth reading will not be affected by receiving of the one or more advertisements.
Swenson et al. (US 20140025837 A1) discloses, A video optimizer receives a request to optimize a source file and stream the optimized file. The request may be 
Stockhammer et al.	(US 20160261665 A1) discloses, device includes one or more media decoders configured to decode media data, a network interface configured to receive a layered coding transport (LCT) Session Instance Description (LSID), the LSID including information representing a plurality of LCT sessions, each of the LCT sessions including data of a respective one of a plurality of representations of a DASH media presentation and data of one or more of the LCT sessions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Tauqir Hussain/           
Primary Examiner, Art Unit 2446